DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 01/07/2021.
Claims 2, 4-5 and 8-19 and 23 are canceled.
Claim 24 is added.
Claims 1, 3, 6-7, 20-22 and 24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2021 has been entered.

Response to Amendment/Arguments
101: Step 2A Prong One
Applicant contends claims 1 and 20 are not directed to “mental processes”. Examiner respectfully disagrees. Claims 1 and 20 recite (i.e., sets forth or describes) comparing data, an abstract idea. Specifically, but for the additional elements, claims 1 and 20 under their broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind, such as evaluations: “determining ... that the expiry date is within a predetermined time window of a future date” and “determining ... that payment card services should continue to be provided to the consumer”. Accordingly, the claim recites an abstract idea.



101: Step 2A Prong Two
Applicant contends that claims 1 and 20 recite additional elements that integrate the exception into a practical application. Specifically, applicant contends claims 1 and 20 recite an improvement to the functionality of an issuer server computer by providing a novel process that solves the technical problem of how to permit an issuer server computer to avoid the costs of replacing consumers’ payment cards when the expiry date expires, without changing the standards for operating the payment card network. Examiner respectfully disagrees. First, the claims fail to reflect what applicant contends is an improvement. That is, the claims do not include the components nor steps of the invention that provide the improvement described in the specification. And second, what applicant contends is an improvement is merely an improvement in the judicial exception itself, and not an improvement in computers nor technology.

101: Step 2B
Applicant contends that the elements recited by claims 1 and 20 provide meaningful limitations that add more than generally linking use of an abstract idea to generic computing devices. Examiner respectfully disagrees. The additional elements, taken individually and in combination, do not result in claims 1 and 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory” and “Electronic recordkeeping” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

103
Applicant contends the reference do no teach “determining that the expiry date is within a predetermined time window of a future date”. Examiner respectfully disagrees as this limitation is taught by Monk (Fig.8 item 346; paras 65-66). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22 and 24 are rejected under 35 U.S.C. 101 because it fails to claim statutory subject matter.

Claims 20-22 and 24 are directed to a transitory signal as claims 20-22 and 24 recite “computer readable medium” rather than "non-transitory computer readable medium . . . .” “Computer readable medium” is broad enough to include transitory signals. Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).
However, in the interest of compact prosecution, examination will continue as if claims 20-22 and 24 were amended to include the recitation “non-transitory.”

Claims 1, 3, 6-7, 20-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1, 3 and 6-7:
Step 1
Claims 1, 3 and 6-7 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) comparing data, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind, such as evaluations.
determining ... that the expiry date is within a predetermined time window of a future date
determining ... that payment card services should continue to be provided to the consumer
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “issuer server computer” and “database” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. "receiving ... a payment authorization request comprising account data identifying a physical payment card of a consumer", "obtaining ... using the account data, a payment card record for the physical payment card comprising an expiry date" and "updating ... the expiry date of the payment card record associated with the physical payment card with an extended expiry date").

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory” and “Electronic recordkeeping” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 3 and 6-7 further recite (i.e., set forth or describe) the abstract idea of comparing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 20-22 and 24:
Step 1
Claims 20-22 and 24 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) comparing data, an abstract idea. Specifically, but for the additional elements, Claim 20 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind, such as evaluations.
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
determine that payment card services should continue to be provided to the consumer 
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “computer readable medium”, “issuer server processor of an issuer server computer” and “database” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. "receive a payment authorization request comprising account data identifying a physical payment card of a consumer", "obtain ... using the account data, a payment card record for the physical payment card comprising an expiry date" and "update the expiry date of the payment card record associated with the physical payment card with an extended expiry date").

Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory” and “Electronic recordkeeping” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 21-22 and 24 further recite (i.e., set forth or describe) the abstract idea of comparing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shooks (US 2002/0019781 A1) in view of Monk (US 2010/0019030 A1).

Claims 1 and 20:
Shooks teaches:
A computer readable medium storing executable instructions (paras 34, 75-77)
Receiving [receive], by an issuer server computer, a payment authorization request comprising account data identifying a physical payment card of a consumer (paras 49, 53)
obtaining [obtain], by the issuer server computer from a database using the account data (paras 40, 50, 53-54), a payment card record for the physical payment card comprising an expiry date (paras 40, 50, 54)
determining, [determine] by the issuer server computer, that payment card services should continue to be provided to the consumer (paras 50, 54)
Shooks does not teach:
determining, [determine] by the issuer server computer, that the expiry date [of the physical payment card] is within a predetermined time window of a future date
updating, [update] by the issuer server computer, the expiry date of the payment card record associated with the physical payment card with an extended expiry date in the database
Monk teaches:
determining, [determine] by the issuer server computer, that the expiry date [of the physical payment card] is within a predetermined time window of a future date (Fig.8 item 346; paras 65-66)
updating, [update] by the issuer server computer, the expiry date of the payment card record associated with the physical payment card with an extended expiry date in the database (Fig.8 item 370; para 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card network of Shooks to include expiry date checking and updating, as taught by Monk, in order to improve card security (Monk paras 65-66). 

Claims 3 and 21: 
Shooks and Monk teach all limitations of claim 1 and 20. Shooks also teaches:
prior to receiving the payment authorization request: setting [set], by the issuer server computer, a primary account number (PAN) (paras 37, 40) and an expiry date for a physical payment card (para 40)
defining [define], by the issuer server computer, an auxiliary date different from the expiry date [of the physical payment card] (para 40 “the date it was shipped”)
storing [store], by the issuer server computer, the PAN (paras 40, 50, 53-54), the expiry date (para 40, 50, 54) and the auxiliary date in a corresponding payment card record associated with the physical payment card [in a database corresponding to the payment card record for the physical payment card] (para 40 “the date it was shipped”)

Claims 6-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shooks in view of Monk and further in view of Reed (US 2012/0223146 A1).

Claims 6 and 22:
Shooks and Monk teach all limitations of claims 3 and 21. Neither Shooks nor Monk teach the following, however, Reed teaches:
encoding [encode] the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card (para 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card from the combined teachings of Shooks and Monk to include encoding the auxiliary date in the payment card, as taught by Reed, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).




Claim 7: 
Shooks and Monk and Reed teach all limitations of claim 6. Reed also teaches:
wherein one of the electro-magnetically or optically-readable element of the physical payment card comprises one of a magnetic element or an integrated circuit (para 30)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shooks in view of Monk and further in view of Faith (US 2012/0278155 A1).

Claim 24:
Shooks and Monk teach all limitations of claim 20. Shooks further teaches:
receive a further payment authorization request comprising the account data (paras 49, 53)
obtain from the database using the account data (paras 40, 50, 53-54), the extended expiry date of the physical payment card (paras 40, 50, 54)
determine that the extended expiry date has not passed (paras 50, 54)
Neither Shooks nor Monk teach:
transmit a payment authorization message to a payment network
Faith teaches:
transmit a payment authorization message to a payment network (para 40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment card network from the combined teachings of Shooks and Monk to include payment authorization correspondence, as taught by Faith in order to improve transaction security (Faith paras 2-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685